IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, Case No. 3:1 1-cr-15
Also 3:19-cv-350
Plaintiff,
- VS - : District Judge Timothy S. Black

Magistrate Judge Michael R. Merz
DEMOND R. JOHNIGAN,

Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 75), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, and for good cause shown upon the Court’s de novo review,
hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Defendant’s § 2255 motion be dismissed with
prejudice. Defendant is DENIED a certificate of appealability and the Court hereby certifies to
the United States Court of Appeals that an appeal would be objectively frivolous and therefore
should not be permitted to proceed in forma pauperis.

December , 2019. tal Tre Lb GB Dok _

C \Timothy S. Black
United States District Judge
